Exhibit 10.8

 

PRIVATE NETWORK SATELLITE SERVICES AGREEMENT

 

This PRIVATE NETWORK SATELLITE SERVICES AGREEMENT (“Agreement”) is made as of
this 29th day of November, 2000, by and between Motient Services Inc.
(“Motient”), a wholly-owned subsidiary of Motient Corporation, both of which are
Delaware corporations having their principal places of business at 10802
Parkridge Boulevard, Reston, Virginia 201915416, and Aether Systems, Inc.,
(“private network customer,” or “PNC”) a Delaware corporation having its
principal place of business at 11460 Cronridge Drive, Owings Mills, Maryland,
21117.

 

WHEREAS, [*]

 

WHEREAS, Motient’s service lines include the sale of mobile satellite service on
a private network basis to its customers for their use and/or resale; and

 

WHEREAS, Motient and PNC have entered into an agreement whereby Motient will
sell to PNC certain of Motient’s assets related to or used or useful in
Motient’s wireless communications business for the transportation industry (the
“Transportation Business”), excluding Motient’s FCC licenses, all as set forth
in greater detail in the Asset Sale Agreement, dated November 29, 2000, by and
between Motient Services Inc. and PNC (the “Asset Sale Agreement”); and

 

WHEREAS, the Asset Sale Agreement contemplates that Motient and PNC will enter
into this Agreement for the purpose of enabling PNC to resell the Service (as
defined below) in connection with its assumption of the Transportation Business
pursuant to the Asset Sale Agreement; and

 

WHEREAS, PNC is willing and desirous of purchasing mobile satellite service (the
“Service”) on a watt-hour basis on the terms and conditions act forth in this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 


ARTICLE ONE
TERM; RELATIONSHIP OF THE PARTIES

 


1.1          TERM:

 

This Agreement shall begin on November 29, 2000 and shall end on November 29,
2004 (“Initial Term”) At the end of the Initial Term, this Agreement may be
renewed on terms and conditions and at rates agreed to in writing by the
parties, provided that neither party is in default under this Agreement.
Notwithstanding the foregoing, if, at the end of the Initial Term, PNC has made
all of the prepayments described in section 2.1(c) below, but has not then
consumed the Capacity Limit (as defined in section 1.2 below), and if PNC wishes
to continue to receive the Service, the term of the Agreement shall be extended,
with and subject to the same terms and conditions, until such date that PNC has
used all of the Capacity Limit. The Initial Term, and any extension thereof in
accordance with the preceding sentence, shall also automatically end, with no
further liability or obligation on the part of Motient, upon the end-of-life of
Motient’s satellite, which is defined as the earlier of: [*]

 

--------------------------------------------------------------------------------

* Confidential information. Information has been redacted.

 

--------------------------------------------------------------------------------


 


1.2          SERVICE CAPACITY LIMIT:

 

The maximum amount of Services that may be provided to PNC pursuant to this
Agreement (the “Capacity Limit”), as measured in Watts and Kilohertz consumed,
shall be, subject to availability, as set forth below:

 

Year

 

Watts

 

Kilohertz

 

1

 

[*]

 

[*]

 

2

 

[*]

 

[*]

 

3

 

[*]

 

[*]

 

4

 

[*]

 

[*]

 

 

All Service used by PNC will count against the Capacity Limit. Unless agreed
otherwise in writing by Motient, PNC’s use of the Service shall be limited to
Service Consumed in connection with PNC’s assumption and provision of the
Transportation Business pursuant to the Asset Sale Agreement. During the Term of
the Agreement, Motient may, upon request of PNC and subject to availability,
choose to provide Service to PNC in excess of the Capacity Limit, on terms and
conditions satisfactory to Motient; Motient shall not be under any obligation to
provide such Service.

 


1.3          PNC’S RESPONSIBILITIES:

 

PNC’s responsibilities under this Agreement shall include, in addition to any
others stated in this Agreement -

 


(A)           MARKETING AND PROMOTION: PNC SHALL MARKET AND PROMOTE THE SERVICE
TO ITS CUSTOMERS AND POTENTIAL CUSTOMERS ON A “PRIVATE LABEL” BASIS. PNC SHALL
NOT USE MOTIENT’S NAME, BRAND NAMES, TRADEMARKS OR SERVICEMARKS WITHOUT
MOTIENT’S ADVANCE WRITTEN CONSENT. NOTWITHSTANDING THE FOREGOING, PNC MAY
IDENTIFY MOTIENT AS ITS SATELLITE SERVICE PROVIDER.


 


(B)           FACILITIES PROVIDED BY PNC: WITH RESPECT TO THE “SATELLITE ONLY”
AND “MULTI-MODE” MOBILE MESSAGING SERVICES INCLUDED IN THE TRANSPORTATION
BUSINESS AND BEING SOLD TO PNC PURSUANT TO THE ASSET SALE AGREEMENT, THE PARTIES
HAVE AGREED ON THE CONFIGURATION OF ALL FACILITIES NECESSARY TO ENABLE PNC TO
OBTAIN THE SERVICE IN ORDER TO RESELL SUCH MESSAGING SERVICES TO CUSTOMERS IN
THE TRANSPORTATION BUSINESS (SUCH FACILITIES AND CONFIGURATION, THE “CURRENT
FACILITIES”). SUCH AGREEMENT IS SET FORTH, IN PART IN THE TRANSITION SERVICES
PLAN INCORPORATED IN THE ASSET SALE AGREEMENT, AS WELL AS AN LAND EARTH STATION
SERVICES AGREEMENT TO BE ENTERED INTO BY MOTIENT AND PNC ON THE DATE HEREOF.


 

With respect to any new or additional services or applications (“New Offerings”)
that PNC may choose to offer in the future making use of the Service, PNC shall
be responsible, at its sole expense, for providing or arranging for the
provision of all other communications services and facilities required for its
and its customers’ use of the Service, except for the communications services
and facilities described in section 1.4 of this Agreement. Without limitation,
for any New Offerings PNC shall provide all necessary downlink equipment,
including 70 MHz receivers and usage data files, and PNC shall arrange for
termination and

 

--------------------------------------------------------------------------------

* Confidential Information. Information has been redacted.

 

--------------------------------------------------------------------------------


 

installation of necessary data lines at Motient’s facility, provided that
installation shall be coordinated with Motient and shall not interfere with the
operation of Motient’s own facilities. For any New Offerings, the facilities to
be provided by PNC shall be more specifically defined in a technical document to
be agreed upon in writing by the parties pursuant to section 1.5 of this
Agreement.

 


(C)           OTHER FACILITIES REQUIREMENTS:


 

(1)           COMPLIANCE WITH MOTIENT REQUIREMENTS AND STANDARDS:  ALL OF PNC’S
COMMUNICATIONS FACILITIES OR SERVICES USED OR PROVIDED IN CONNECTION WITH THE
PURCHASE OR USE OF THE SERVICE, INCLUDING, WITHOUT LIMITATION, MOBILE TERMINALS
FOR USE BY PNC’S CUSTOMERS, PNC’S INTERCONNECTION FACILITIES AND EQUIPMENT, IF
ANY, SHALL COMPLY WITH ALL APPLICABLE TECHNICAL AND OTHER REQUIREMENTS,
INCLUDING BUT NOT LIMITED TO THOSE OF MOTIENT AND THE FCC. MOTIENT WILL PROVIDE
ITS APPLICABLE REQUIREMENTS TO PNC UPON REQUEST; MOTIENT RESERVES THE RIGHT TO
CHANGE SUCH REQUIREMENTS FROM TIME TO TIME, UPON REASONABLE NOTICE TO PNC.  PNC
SHALL ASSURE THAT ITS CUSTOMERS UTILIZE THE SERVICE IN ACCORDANCE WITH ANY
REQUIREMENTS AND/OR PROCEDURES SPECIFIED BY MOTIENT PURSUANT TO ANY
IMPLEMENTATION PLAN ENTERED INTO BY THE PARTIES PURSUANT TO SECTION 1.5 OF THIS
AGREEMENT.

 

(2)           LICENSES AND PERMITS: PNC SHALL SECURE ALL LICENSES, PERMITS,
RIGHTS-OF-WAY, APPROVALS, AND ANY OTHER ARRANGEMENTS REQUIRED TO BE SECURED BY
PNC FOR PNC’S USE AND THE PROVISION OF THE SERVICE TO PNC’S CUSTOMERS, INCLUDING
WITHOUT LIMITATION ANY FCC OR OTHER GOVERNMENTAL LICENSES, PERMITS OR APPROVALS
REQUIRED IN CONNECTION WITH THE INTERCONNECTION FACILITIES WHICH PNC MAY PROVIDE
AS SET FORTH HEREIN, EXCLUDING FOR THE AVOIDANCE OF DOUBT ALL SUCH LICENSES,
PERMITS, RIGHTS-OF-WAY, APPROVALS, OR OTHER ARRANGEMENTS THAT ARE BEING
TRANSFERRED TO PNC PURSUANT TO THE ASSET SALE AGREEMENT.

 

(3)           MOTIENT RIGHT OF ACCESS: FOR THE PROTECTION OF MOTIENT’S NETWORK,
SERVICES, FACILITIES AND PERSONNEL, PNC HEREBY GRANTS MOTIENT THE RIGHT AT ANY
TIME, AND FROM TIME TO TIME, UPON REASONABLE PRIOR NOTICE EXCEPT IN THE CASE OF
AN EMERGENCY, TO INSPECT ALL EQUIPMENT AND COMMUNICATIONS FACILITIES OR SERVICES
USED OR PROVIDED BY PNC FOR USE WITH MOTIENT’S MOBILE SATELLITE SYSTEM IF
MOTIENT HAS A REASONABLE BASIS TO BELIEVE THAT SUCH FACILITIES WOULD INTERFERE
WITH THE OPERATION OF MOTIENT’S FACILITIES OR IMPAIR MOTIENT’S COMPLIANCE WITH
APPLICABLE LAW OR REGULATIONS.

 


1.4          MOTIENT’S RESPONSIBILITIES:


 


(A)           IN ADDITION TO ANY OTHER RESPONSIBILITIES CONTAINED HEREIN,
MOTIENT WILL PROVIDE THE SERVICE FOR USE THROUGHOUT THE UNITED STATES, IN PUERTO
RICO, THE U.S. VIRGIN ISLANDS, AND POINTS UP TO 200 MILES OFFSHORE, AND OTHER
AREAS WITHIN THE COVERAGE OF MOTIENT’S SATELLITE, PROVIDED THAT MOTIENT HAS
RECEIVED REGULATORY APPROVAL TO PROVIDE SERVICE IN SUCH OTHER AREAS. IN
CONNECTION WITH ITS PROVISION OF THE SERVICE, MOTIENT WILL BE RESPONSIBLE FOR
PROVIDING AND MAINTAINING ITS SATELLITE, EARTH STATIONS, AND OTHER NETWORK
COMPONENTS OWNED BY MOTIENT AND USED IN PROVIDING THE SERVICE.


 


(B)           MOTIENT WILL PROVIDE THE CURRENT FACILITIES, AS IN PLACE AT THE
TIME THIS AGREEMENT IS SIGNED, AND AS FURTHER DESCRIBED IN THE TRANSITION
SERVICES PLAN INCORPORATED IN THE ASSET SALE

 

--------------------------------------------------------------------------------


 


AGREEMENT AND IN THE LAND EARTH STATION SERVICES AGREEMENT. FOR ANY NEW
OFFERINGS, MOTIENT AND PNC COOPERATE TO AGREE ON THE PROVISION OF APPROPRIATE
FACILITIES AND SPACE FOR RACK(S) OF UPLINK EQUIPMENT TO BE PROVIDED BY PNC. AS
PART OF SUCH AGREEMENT WITH RESPECT TO ANY NEW OFFERINGS, MOTIENT WILL ALSO
AGREE TO PROVIDE USE OF ITS “HOUSE CLOCK” AND POWER, AND WILL AGREE TO TERMINATE
SUCH NUMBER OF DATA LINES AS THE PARTIES MAY AGREE IN THE TECHNICAL DOCUMENT TO
BE DEVELOPED PURSUANT TO THE PROVISIONS OF SECTION 1.5 OF THIS AGREEMENT.
TERMINATION OF DATA LINES DOES NOT INCLUDE PROVISION OF TELEPHONE SERVICE, BUT
ONLY CONNECTION OF THE LINES TO THE CENTRAL OFFICE.


 


(C)           MOTIENT SHALL COOPERATE WITH PNC IN ITS EFFORTS TO SECURE ANY
LICENSES, AUTHORIZATIONS, OR OTHER GOVERNMENT APPROVALS NEEDED TO INTERCONNECT
WITH AND/OR MAKE USE OF MOTIENT’S FACILITIES. PROVIDED UNDER THIS AGREEMENT TO
OFFER THE SERVICE.


 


(D)           THE SERVICE LEVEL COMMITMENTS AND ESCALATION PROCEDURES SET FORTH
IN EXHIBIT A TO THIS AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN.


 


1.5          SERVICE INTEGRATION WITH RESPECT TO NEW OFFERINGS:


 


(A)           FOR ANY NEW OFFERINGS, THE PARTIES SHALL ENTER INTO A PLAN FOR
TESTING AND IMPLEMENTATION OF THE SERVICE WITH RESPECT TO SUCH NEW OFFERINGS
(“IMPLEMENTATION PLAN”). THE IMPLEMENTATION PLAN SHALL ADDRESS, AT A MINIMUM,
THE FOLLOWING:


 

(1)           THE SCHEDULE FOR IMPLEMENTATION OF THE SERVICE BY PNC;

 

(2)           INSTALLATION, INTEGRATION, AND TESTING OF PNC EQUIPMENT LOCATED AT
MOTIENT WITH MOTIENT’S FACILITIES AND SERVICES;

 

(3)           INTEGRATION OF AND TESTING OF THE SERVICE WITH PNC’S OTHER
PRODUCTS, SERVICES, AND FACILITIES;

 

(4)           PROCESSES AND PROCEDURES FOR MAINTENANCE AND REPAIR.

 


(B)           PURSUANT TO THE IMPLEMENTATION PLAN, THE PARTIES SHALL PREPARE AND
AGREE IN WRITING UPON A TECHNICAL DOCUMENT THAT DESCRIBES THE FACILITIES,
EQUIPMENT, AND ANY RELATED SERVICES TO BE PROVIDED BY EACH PARTY.


 


(C)           MOTIENT SHALL MAKE AVAILABLE TO PNC, [*] A COMMERCIALLY REASONABLE
LEVEL OF “SECOND LEVEL” TECHNICAL ASSISTANCE, I.E., ASSISTANCE WITH THE MOTIENT
SATELLITE NETWORK, RF ENGINEERING ASSISTANCE RELATING TO THE INTEGRATION OF THE
SERVICES WITH PNC’S FACILITIES, AND ASSISTANCE WITH THE USE OF THE SERVICE BY
PNC. THE PARTIES ACKNOWLEDGE AND AGREE THAT ALL “FIRST LEVEL” ASSISTANCE, I.E.,
CUSTOMER SUPPORT AND ASSISTANCE FOR END USERS OF PNC’S PRODUCT OFFERINGS, SHALL
BE THE OBLIGATION OF PNC. [*]

 

--------------------------------------------------------------------------------

* Confidential information.  Information has been redacted.

 

--------------------------------------------------------------------------------


 


1.6          FRAUD PREVENTION:

 


(A)           THE SERVICE IS PROVIDED TO PNC SUBJECT TO THE CONDITION THAT PNC
WILL NOT ENGAGE IN, AND WILL REQUIRE ITS CUSTOMERS NOT TO ENGAGE IN, ABUSE OR
FRAUDULENT USE THEREOF. ABUSE AND FRAUDULENT USE INCLUDE, BUT ARE NOT LIMITED
TO, THE FOLLOWING:


 

(1)           OBTAINING OR ATTEMPTING TO OBTAIN SERVICE THROUGH ANY TRICK,
SCHEME, FALSE REPRESENTATION, FALSE CREDIT DEVICE, OR OTHER FACILITIES, WITH THE
INTENT TO AVOID PAYMENT, IN WHOLE OR IN PART, OF THE CHARGES FOR THE SERVICE; OR

 

(2)           INTERRUPTING, ALTERING, OR INTERFERING WITH, OR ATTEMPTING TO
INTERRUPT, ALTER, OR INTERFERE WITH, ANY TILES, PROGRAMS, INFORMATION AND/OR THE
USE OF THE SERVICE OF ANOTHER MOTIENT CUSTOMER OR USER; OR

 

(3)           ASSISTING ANOTHER TO PERFORM ANY OF THE ACTS PROHIBITED IN
SUBPARAGRAPH (1) OR (2) OF THIS PARAGRAPH (A).

 


(B)           PNC AND MOTIENT SHALL COOPERATE TO PREVENT ABUSE OR FRAUDULENT
USAGE OF THE SERVICE, AND PNC SHALL TERMINATE ANY OF PNC’S CUSTOMERS, OR
PARTICIPATION IN OR ACCESS TO THE SERVICE BY ITS VENDORS, PROMPTLY, BUT IN NO
EVENT MORE THAN 24 HOURS AFTER RECEIPT OF NOTICE FROM MOTIENT, IN THE EVENT OF
THEIR ABUSE OR FRAUDULENT USE OF OR ACCESS TO THE SERVICE OR ANY OTHER MOTIENT
FACILITY.


 


1.7          GENERAL:


 


(A)           CONTACTS AND COORDINATION: THE PARTIES SHALL APPOINT AND IDENTIFY
TO ONE ANOTHER IN WRITING SUCH CONTACTS AS ARE REASONABLY NECESSARY FOR
COORDINATION OF MATTERS RELATING TO TECHNICAL, ADMINISTRATIVE, AND BILLING
FUNCTIONS AND ACTIVITIES, AS WELL AS ANY OTHER APPROPRIATE MATTERS. TO THE
EXTENT NECESSARY, EACH PARTY SHALL IDENTIFY A SINGLE POINT OF CONTACT FOR THE
DEVELOPMENT AND PERFORMANCE OF ANY IMPLEMENTATION PLAN PROVIDED FOR IN SECTION
1.5(A) OF THIS AGREEMENT.


 


(B)           ADVERTISING AND PROMOTION:


 

(1)           ALL ADVERTISING AND PROMOTION BY THE PARTIES SHALL CONFORM TO THE
STANDARDS OF LAWFUL ADVERTISING. ALL ADVERTISING AND PROMOTIONAL MATERIALS
PREPARED BY A PARTY WHICH REFER TO THE OTHER PARTY, OR ANY OTHER PUBLIC
STATEMENTS REFERRING TO THE TERMS OF THIS AGREEMENT, SHALL BE SUBMITTED TO THE
OTHER PARTY IN ADVANCE FOR WRITTEN APPROVAL. SUCH WRITTEN APPROVAL (I) SHALL NOT
UNREASONABLY BE WITHHELD, CONDITIONED, OR DELAYED AND SHALL BE DEEMED GIVEN IF
SUCH OTHER PARTY DOES NOT OBJECT TO THE SUBMISSION WITHIN TEN (10) BUSINESS DAYS
AFTER RECEIPT THEREOF, AND (II) SHALL NOT RELIEVE THE GENERATING PARTY OF
RESPONSIBILITY FOR LEGAL COMPLIANCE WITH THE ADVERTISEMENT. MATERIALS PREVIOUSLY
APPROVED BY A PARTY SHALL NOT BE SUBJECT TO REPEATED APPROVALS BEFORE SUBSEQUENT
USE.

 

(2)           NEITHER PARTY SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO THE
OTHER’S NAME, LOGO, TRADEMARKS OR OTHER TRADE DESIGNATIONS, AND NEITHER PARTY
SHALL MAKE ANY USE THEREOF WITHOUT THE EXPRESS PRIOR WRITTEN PERMISSION OF THE
OTHER.

 

(3)           NOTHING HEREIN IS INTENDED TO PROHIBIT PNC FROM IDENTIFYING
MOTIENT AS PNC’S SATELLITE SERVICE PROVIDER, AND PNC SHALL NOT BE REQUIRED TO
OBTAIN MOTIENT’S PRIOR WRITTEN APPROVAL FOR ANY SUCH STATEMENT OR IDENTIFICATION
IN ANY ADVERTISING OR PROMOTIONAL MATERIALS.

 

--------------------------------------------------------------------------------


 


(C)           ETHICAL RESPONSIBILITIES OF THE PARTIES: MOTIENT AND PNC SHALL
EACH REFRAIN FROM DOING ANYTHING THAT WOULD TEND TO DISCREDIT, DISHONOR, REFLECT
ADVERSELY UPON, OR IN ANY MANNER INJURE THE REPUTATION OF THE OTHER OR ADVERSELY
AFFECT THE OTHER, OR, IN THE CASE OF MOTIENT, ADVERSELY AFFECT MOTIENT’S STATUS
AS A LICENSED COMMON CARRIER, EXCEPT THAT A PARTY’S ENFORCEMENT OF ITS RIGHTS
AND PERFORMANCE OF ITS DUTIES AND OBLIGATIONS CONTAINED HEROIN SHALL NOT BE
DEEMED A VIOLATION OF THE PROVISIONS OF THIS PARAGRAPH (C).  EACH PARTY SHALL BE
GOVERNED IN ALL ITS DEALINGS UNDER THIS AGREEMENT BY THE HIGHEST STANDARDS OF
HONESTY, INTEGRITY, AND FAIR DEALING.

 

--------------------------------------------------------------------------------


 


ARTICLE TWO
RATES, BILLING, AND PAYMENT

 


2.1          RATES AND CHARGES; PREPAYMENTS:

 

The rates for the Service are as follows:

 


(A)           SERVICE:


 

Per Watt per year:

[*]

Per Kilohertz per year:

[*]

 


(B)           RACK RENTAL:


 

[*]

 


(C)           PREPAYMENT OBLIGATION: PNC AGREES TO PREPAY MOTIENT FOR THE
SERVICES, ACCORDING TO THE FOLLOWING SCHEDULE:


 

[*]

 


(D)           USAGE REPORTS:


 

[*].

 


(E)           PAYMENT FOR EXCESS USAGE:


 

[*]

 


2.2          TAXES:

 

All rates set forth in this Agreement are exclusive of Applicable Taxes, which
shall be the responsibility of PNC. For purposes of this Agreement, “Applicable
Taxes” are taxes, assessments, surcharges, levies, or similar items assessed by
a governmental body. Unless an appropriate tax exemption certificate is
provided, PNC is liable for, and shall indemnify Motient from and against all
Applicable Taxes properly chargeable to PNC or its customers with respect to
Motient’s provision of the Service to PNC or relating to PNC’s purchase, use,
resale, or lease of the Service to PNC’s customers or others, and/or any penalty
and interest thereon if assessed by the applicable governmental body. Motient
will invoice PNC for such penalties and interest, and PNC shall pay such
invoices in accordance with the provisions of section 2.3 of this Agreement. PNC
shall not be responsible for Motient’s income tax obligations in connection with
Motient’s provision of the Service to PNC.

 


2.3          TERMS OF PAYMENT:


 


(A)           PAYMENT DUE DATE: [*].  ALL AMOUNTS INVOICED UNDER THIS AGREEMENT
SHALL BE PAYABLE 30 DAYS FROM THE DATE OF INVOICE.

 

--------------------------------------------------------------------------------

* Confidential Information. Information has been redacted.

 

--------------------------------------------------------------------------------


 


(B)           DISPUTED AMOUNTS:  THE PARTIES SHALL MEET TO RESOLVE ANY DISPUTE
CONCERNING THE AMOUNT DUO ON ANY INVOICE. IF THE PARTIES ARE UNABLE TO RESOLVE
THE DISPUTE, IT SHALL BE RESOLVED PURSUANT TO THE AUDIT PROCEDURE SET FORTH IN
SECTION 2.4. IF THE PARTIES AGREE THAT PNC IS LIABLE FOR NOT LESS THAN THE
ENTIRE DISPUTED AMOUNT, INTEREST SHALL BE DUE AND CALCULATED FROM THE DUE DATE
OF THE INVOICE, AND PNC SHALL MAKE THE AGREED-UPON PAYMENT WITHIN 15 DAYS OF
SUCH AGREEMENT.


 


(C)           COLLECTION COSTS:  IF MOTIENT TAKES ANY ACTION TO COLLECT ANY
UNPAID BALANCE DUE FROM PNC, MOTIENT SHALL BE ENTITLED TO RECOVER FROM PNC ALL
REASONABLE COSTS OF COLLECTION INCURRED BY MOTIENT, INCLUDING COLLECTION FEES;
REASONABLE ATTORNEY’S FEES, AND LITIGATION EXPENSES. MOTIENT WILL INVOICE PNC
FOR SUCH CHARGES, AND PNC SHALL PAY SUCH INVOICES IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH (A) OF THIS SECTION.


 


2.4          RECORDKEEPING AND AUDIT:

 

(a)           Maintenance of records: Each party shall, directly or through a
third party service bureau, create and maintain full, complete and accurate
records of business conducted pursuant to this Agreement, including but not
limited to data relating to invoices, payments, and Service credits. Records
shall be retained for the longer of two (2) years after the termination of this
Agreement, or as long as required by applicable law.

 

(b)           Request for audit: If the parties have a bona fide dispute as to
the amounts paid or unpaid, owed and owing hereunder, each party reserves the
right to request, no more frequently than annually, an audit of the records
maintained by the other party in connection with the transactions contemplated
hereby.

 

(c)           Performance of audit: Such an audit shall be performed by an
independent accounting firm agreed upon by Motient and PNC and shall be subject
to the audited party’s standard security and confidentiality procedures. To the
extent the audited party identifies its records as confidential and/or
proprietary, it may direct that the other party shall have access only to the
results of the audit and not to the underlying records which are the subject of
the audit.

 

(d)           Cost of audit: The party requesting the audit under this section
2A shall pay all of the costs thereof, unless the audit results in an adjustment
to amounts due to or from the other party in excess of ten percent (10%) of the
total amount due, in which case the audited party shall pay three-quarters of
the costs thereof.

 


ARTICLE THREE
ARTICLE THREE USE OF SERVICE


 


3.1          REGULATORY MATTERS:


 


(A)           LAWFUL PURPOSES: PNC AND ITS CUSTOMERS SHALL UTILIZE THE SERVICE
ONLY FOR LAWFUL PURPOSES AND IN COMPLIANCE WITH ALL APPLICABLE RULES, POLICIES,
AND REGULATIONS OF THE FCC AND THOSE OF ANY OTHER FEDERAL, STATE, OR LOCAL
GOVERNMENTAL BODIES.


 


(B)           RELATIONSHIP TO FCC: ALL MSS PROVIDED BY MOTIENT, INCLUDING THE
SERVICE AS PROVIDED UNDER THIS AGREEMENT, IS SUBJECT TO APPLICABLE LAW,
INCLUDING FCC RULES AND REGULATIONS. PNC HEREBY CONSENTS TO THE FILING OF THIS
AGREEMENT WITH THE FCC IF REQUIRED BY APPLICABLE LAW AND

 

--------------------------------------------------------------------------------


 


REGULATION.  MOTIENT SHALL ADVISE PNC IN ADVANCE OF SUCH A FILING.  WITHOUT
LIMITATION, THIS AGREEMENT IS CONTINGENT UPON RECEIPT OF ANY NECESSARY APPROVALS
AND AUTHORIZATIONS OF THE FEDERAL COMMUNICATIONS COMMISSION. THE PARTIES WILL
COOPERATE TO SEEK SUCH APPROVALS AND COORDINATION, PROVIDED THAT MOTIENT WILL BE
RESPONSIBLE FOR FREQUENCY COORDINATION. HOWEVER, NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED TO EFFECTUATE AN UNAUTHORIZED TRANSFER OF CONTROL OF MOTIENT’S
LICENSED FACILITIES TO PNC. MOTIENT REMAINS RESPONSIBLE FOR CONTROL OF THOSE
FACILITIES UNDER FCC RULES AND MUST ITSELF FILE FOR ANY LICENSE RENEWALS OR
OTHER REGULATORY APPROVALS.


 


(C)           ALLOCATION OF CAPACITY: PNC ACKNOWLEDGES AND AGREES THAT (I) MSS
CAPACITY, INCLUDING THE SERVICE, IS FINITE AND WILL BE MADE AVAILABLE TO
MOTIENT’S CUSTOMERS, INCLUDING PNC, ON A FIRST-COME, FIRST-SERVED BASIS, SUBJECT
TO THE AVAILABILITY OF MSAT CAPACITY, AND (II) MOTIENT RESERVES THE RIGHT, IN
ITS SOLE DISCRETION, TO ALLOCATE SATELLITE CAPACITY AMONG ALL OF ITS SERVICES.


 


3.2          PREEMPTION, INTERRUPTION, OR SUSPENSION OF SERVICE:


 


(A)           EMERGENCY PREEMPTION:  PNC’S OR ITS CUSTOMERS’ USE OF THE SERVICE
MAY BE PREEMPTED, INTERRUPTED OR SUSPENDED DUE TO CONDITIONS, OR FOR REASONS,
BEYOND MOTIENT’S CONTROL (“EMERGENCY PREEMPTION”), INCLUDING BUT NOT LIMITED TO
MAINTENANCE REQUIREMENTS OR EMERGENCY CONDITIONS EXPERIENCED BY MOTIENT; TO
PROTECT MOTIENT’S PERSONNEL, FACILITIES OR SERVICES; TO PROVIDE PRIORITY AND
PREEMPTIVE ACCESS TO MOTIENT’S SATELLITE SYSTEM AS REQUIRED BY THE U.S. COAST
GUARD; TO PROVIDE RESPONSIVE EMERGENCY SUPPORT DURING ANY NATURAL OR MAN-MADE
DISASTERS.


 


(B)           NOTICE TO PNC:  IN THE EVENT OF EMERGENCY PREEMPTION, MOTIENT
SHALL NOTIFY PNC SOON AS PRACTICABLE AND SHALL USE ITS BEST EFFORTS TO RESTORE
SERVICE AS QUICKLY AS PRACTICABLE.


 


(C)           SCHEDULED MAINTENANCE: THE USE OF THE SERVICE MAY BE INTERRUPTED
DUE TO SCHEDULED. MAINTENANCE, SUBJECT TO ADVANCE NOTICE TO PNC. MOTIENT WILL
USE ITS BEST EFFORTS TO PROVIDE AS MUCH NOTICE AS REASONABLY POSSIBLE OF
SCHEDULED MAINTENANCE.


 


3.3          SERVICE CREDITS:

 


(A)           MOTIENT WILL GRANT TO PNC A SERVICE CREDIT IN THE EVENT OF SERVICE
OUTAGES, INCLUDING OUTAGES CAUSED BY EMERGENCY PREEMPTION, AS SET FORTH IN THIS
SECTION 3.3. NO SERVICE CREDIT WILL BE GRANTED WHERE THE SERVICE IS INTERRUPTED
OR UNAVAILABLE DUE TO THE NEGLIGENCE OF PNC OR TO THE FAILURE OF FACILITIES AND
EQUIPMENT PROVIDED BY PNC OR ITS OTHER COMMUNICATIONS PROVIDERS.


 

(1)           PNC SHALL ACCRUE CREDIT FOR FUTURE SERVICE IN AN AMOUNT EQUAL TO
THE ACTUAL PERIOD OF TIME FOR WHICH THE SERVICE IS COMPLETELY UNAVAILABLE FOR A
PERIOD OF ONE HOUR OR MORE. MOTIENT SHALL MAINTAIN A LOG OF ALL SUCH SERVICE
CREDITS AND SHALL GRANT A CREDIT TO PNC ON THE NEXT QUARTERLY SUMMARY PROVIDED
TO PNC PURSUANT TO SECTION 2.1(C) ABOVE, THE AMOUNT OF SUCH SERVICE CREDIT SHALL
BE DETERMINED BY REFERENCE TO THE DIFFERENCE BETWEEN (I) THE AMOUNT OF SERVICE
CAPACITY THEN REQUESTED TO BE USED BY PNC (“ACTIVE CAPACITY”) AND (II) THE
SERVICE CAPACITY ACTUALLY PROVIDED TO PNC, FOR EVERY 24 HOUR PERIOD DURING WHICH
SUCH SERVICE OUTAGE OR OTHER DEFICIENCY EXISTED. THE SERVICE CREDIT AMOUNT WILL
BE BASED ON THE PRICE PER WATT AND THE PRICE PER KILOHERTZ SET FORTH IN SECTION
2.1(A) ABOVE, DIVIDED BY 365 DAYS.

 

--------------------------------------------------------------------------------


 

(2)           WHERE THE SERVICE REMAINS AVAILABLE BUT IS MODIFIED OR RESTRICTED
SO AS TO AFFECT ADVERSELY THE SERVICE FOR A PERIOD OF 24 HOURS OR MORE, MOTIENT
SHALL PROVIDE A CREDIT ALLOWANCE FOR FUTURE SERVICE. THE PARTIES SHALL NEGOTIATE
AN APPROPRIATE CREDIT BASED ON THE EXTENT AND DURATION OF SUCH MODIFICATION OR
RESTRICTION HOUR. [*]

 

(3)           NO CREDIT ALLOWANCE WILL BE GIVEN WHERE THE SERVICE IS PREEMPTED,
INTERRUPTED, SUSPENDED, MODIFIED, OR RESTRICTED FOR A PERIOD OF LESS THAN ONE
(1) HOUR.

 


(B)           THE LIABILITY OF MOTIENT FOR ANY INTERRUPTION OF THE SERVICE SHALL
IN NO EVENT EXCEED THE CREDIT ALLOWANCE PROVIDED FOR IN THIS SECTION 3,3. EXCEPT
FOR SUCH CREDIT ALLOWANCE, MOTIENT SHALL NOT BE LIABLE TO PNC FOR ANY LOSS OR
DAMAGE INCURRED BY REASON OF OR INCIDENTAL TO ANY DELAY OR INTERRUPTION OF THE
SERVICE.


 


(C)           TO THE EXTENT PNC HAS A CREDIT ALLOWANCE REMAINING WHEN THE
INITIAL TERM OR ANY EXTENSIONS OR RENEWALS THEREOF EXPIRE, MOTIENT SHALL
MONETIZE AND REFUND SUCH CREDITS WITHIN 90 DAYS; PROVIDED, THAT IF PNC HAS
ACTUALLY USED THE ENTIRE CAPACITY LIMIT, IT SHALL NOT BE ENTITLED TO ANY REFUND
FOR REMAINING SERVICE CREDITS.


 


3.4          WARRANTY:

 


(A)           MOTIENT WARRANTS THAT THE SERVICE WILL OPERATE IN ACCORDANCE WITH
THE STANDARDS SET FORTH IN THE DOCUMENT ENTITLED “SERVICE LEVEL COMMITMENTS AND
ESCALATION PROCEDURES” ATTACHED AS EXHIBIT A TO THIS AGREEMENT. THE COMMITMENT
WITH RESPECT TO NETWORK AVAILABILITY SET FORTH IN SUCH DOCUMENT SHALL BE
MEASURED ON A ROLLING TWELVE (12) MONTH BASIS. THE FOREGOING WARRANTIES ARE
SUBJECT TO PNC UTILIZING THE SERVICE IN ACCORDANCE WITH MOTIENT’S PUBLISHED USER
MANUALS AND OPERATIONAL GUIDELINES WHICH ARE MADE AVAILABLE TO ALL OF ITS
PRIVATE NETWORK CUSTOMERS AND RESELLERS.


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, MOTIENT MAKES NO
WARRANTY REGARDING THE PROVISION OF THE SERVICE, INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


 


3.5          LIMITATION OF LIABILITY:


 


(A)           IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
CONSEQUENTIAL, OR SPECIAL DAMAGES, OR FOR ANY LOST PROFITS, EVEN IF ADVISED OF
THE POSSIBILITY OF THE SAME. IN NO EVENT WILL MOTIENT BE RESPONSIBLE FOR THE
FAILURE OF PNC AND/OR ITS EQUIPMENT AND/OR SERVICE SUPPLIERS TO PERFORM THEIR
RESPECTIVE RESPONSIBILITIES. WITHOUT LIMITING THE FOREGOING, MOTIENT SHALL IN NO
EVENT BE LIABLE FOR:


 

(1)           ANY ACT OR OMISSION OF PNC OR ANY DEFECT OR MALFUNCTION IN ANY
EQUIPMENT OR SERVICES PROVIDED OR USED BY PNC OR ITS SERVICE AND/OR EQUIPMENT
SUPPLIERS; OR

 

--------------------------------------------------------------------------------

* Confidential information.  Information has been redacted.

 

--------------------------------------------------------------------------------


 

(2)           UNLAWFUL OR UNAUTHORIZED USE OF MOTIENT’S FACILITIES AND SERVICES
CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF PNC AND/OR PNC’S CUSTOMERS;

 

(3)           LIBEL, SLANDER, INFRINGEMENT OF COPYRIGHT, OR ANY OTHER CLAIM
BASED ON MESSAGE CONTENT ARISING FROM OR IN CONNECTION WITH MESSAGES TRANSMITTED
VIA THE SERVICE, UNLESS THE LIBEL, SLANDER OR INFRINGEMENT RESULTS SOLELY FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF MOTIENT; OR

 

(4)           THE UNAUTHORIZED ACCESS TO, OR ALTERATION, THEFT, OR DESTRUCTION
OF DATA AND/OR INFORMATION OF PNC BY ANY PERSON, WHETHER THROUGH ACCIDENT OR
FRAUDULENT MEANS OR DEVICES, WHETHER CAUSED BY INTERRUPTION, ERRORS, DEFECTS,
DELAYS IN OPERATION, FAILURE OF PERFORMANCE, UNLESS CAUSED SOLELY BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF MOTIENT; OR

 

(5)           ANY CLAIM ARISING OUT OF A BREACH IN THE PRIVACY OR SECURITY OF
COMMUNICATIONS TRANSMITTED OVER MOTIENT’S FACILITIES UNLESS SUCH BREACH ARISES
OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF MOTIENT;

 

(6)           CHANGES IN ANY OF MOTIENT’S FACILITIES, OPERATIONS OR PROCEDURES
REQUIRED BY ANY OTHER GOVERNMENTAL AUTHORITY OR ENTITY WHICH RENDER ANY
FACILITIES OR SERVICES PROVIDED BY MOTIENT OR PNC OBSOLETE, OR REQUIRE MATERIAL
MODIFICATION OR ALTERATION OF PNC’S FACILITIES OR SERVICES, OR OTHERWISE AFFECT
THEIR USE OR PERFORMANCE.

 


(B)           MOTIENT’S LIABILITY FOR ANY OTHER DAMAGES ASSERTED BY PNC UNDER
THIS SECTION 3.5 OR UNDER SECTION 3.6 SHALL BE LIMITED TO PNC’S ACTUAL DAMAGES
DUE TO MOTIENT’S NEGLIGENCE OR WILLFUL ACTS AND SHALL IN NO EVENT EXCEED $[*]
PER OCCURRENCE, EXCLUDING ANY SERVICE CREDITS AS PROVIDED IN SECTION 3.3 OF THIS
AGREEMENT.


 


(C)           TO THE EXTENT THAT ANY SERVICE OR FACILITIES PROVIDED HEREUNDER
ARE PROVIDED BY THIRD PARTIES PURSUANT TO ARRANGEMENT WITH MOTIENT, THE
DISCLAIMER OF OR LIMITATIONS ON MOTIENT’S LIABILITY, AS STATED IN THIS SECTION
3.5, SHALL EXTEND FULLY TO SUCH THIRD PARTIES.


 


(D)           PNC RECOGNIZES THAT MOTIENT MAY, FROM TIME TO TIME, OBTAIN
SATELLITE CAPACITY FOR PNC FROM TMI COMMUNICATIONS AND COMPANY, LIMITED
PARTNERSHIP (“TMI”) THE AUTHORIZED PROVIDER OF MOBILE SATELLITE SERVICE IN
CANADA. PNC AGREES THAT, IN SUCH EVENT, TMI AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, PARTNERS, INVESTORS AND AGENTS SHALL NOT BE LIABLE, FOR
ANY REASON WHATSOEVER, WHETHER IN CONTRACT OR TORT OR UNDER ANY OTHER THEORY OF
LAW, FOR DAMAGES RELATED IN ANY WAY TO THE PROVISION OF THE SERVICE HEREUNDER
ARISING OUT OF AN ACT OR OMISSION OF TMI OR RESULTING FROM THE USE OF SERVICES
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY FAULT IN TMI’S MSAT WHICH
RESULTS IN FAILURE TO ESTABLISH SERVICE, DELAYS, IN-SERVICE INTERRUPTION,
DEGRADATION OR LOSS OR DISTORTION OF SERVICES.


 


3.6          INDEMNIFICATION:

 


(A)           MOTIENT SHALL IN NO EVENT BE LIABLE TO PNC, AND PROVIDED THAT
MOTIENT COMPLIES WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 3.6, PNC
SHALL INDEMNITY AND HOLD HARMLESS MOTIENT AGAINST LOSS AND/OR LIABILITY FOR ANY
OF THE FOLLOWING, SUBJECT TO THE LIMITATION SET FORTH IN THE FIRST SENTENCE OF
SECTION 3.5(A) OF THIS AGREEMENT AND SUBJECT TO A CAP OF $[*] PER OCCURRENCE,
EXCLUDING ANY PREPAYMENT OR INVOICE OBLIGATION:


 

--------------------------------------------------------------------------------


* CONFIDENTIAL INFORMATION. INFORMATION HAS BEEN REDACTED.


 

--------------------------------------------------------------------------------


 

(1)           THE CONTENT OR ADDRESSING OF ANY MESSAGE TRANSMITTED BY PNC OR ANY
CLAIM OF LIBEL, SLANDER, OR INFRINGEMENT OF COPYRIGHT AGAINST MOTIENT ARISING
FROM OR IN CONNECTION WITH THE TRANSMISSION OF MESSAGES VIA THE SERVICE UNLESS
THE LIBEL, SLANDER OR INFRINGEMENT RESULTS SOLELY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF MOTIENT; OR

 

(2)           ANY INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF ANY OTHER ENTITY
FURNISHING PRODUCTS OR SERVICES, NOT AUTHORIZED BY MOTIENT, WHICH ARE USED BY
PNC IN CONNECTION WITH THE SERVICE; OR

 

(3)           NO INFRINGEMENT OF PATENTS, TRADEMARKS OR COPYRIGHTS CURRENTLY
FILED, ARISING FROM THE COMBINATION OR USE OF MOTIENT-PROVIDED FACILITIES WITH
FACILITIES OR SERVICES PROVIDED BY PNC OR ANY OTHER ENTITY ACTING ON PNC’S
BEHALF OR AT PNC’S REQUEST, INCLUDING PNC’S SERVICE AND/OR EQUIPMENT VENDORS; OR

 

(4)           ANY LOSS, LIABILITY, DAMAGE, OR EXPENSE CAUSED TO MOTIENT AND/OR
ITS FACILITIES BY THE NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS OF PNC AND BY ITS
USERS, EQUIPMENT AND/OR SERVICE VENDORS.

 


(B)           MOTIENT SHALL PROMPTLY NOTIFY PNC IN WRITING OF ANY CLAIM, ACTION
OR SUIT ASSERTED AGAINST MOTIENT BASED UPON THE EVENTS SPECIFIED IN PARAGRAPH
(A) OF THIS SECTION 3.6 AND SHALL REASONABLY . COOPERATE WITH PNC IN THE DEFENSE
THEREOF. PNC SHALL, AT ITS EXPENSE AND USING COUNSEL ACCEPTABLE TO MOTIENT,
RESIST AND ASSUME RESPONSIBILITY FOR THE DEFENSE OF SUCH LITIGATION, PROVIDED
THAT MOTIENT MAY, AT ITS SOLE EXPENSE, PARTICIPATE IN THE DEFENSE OF ANY SUCH
CLAIM, ACTION OR SUIT. PNC SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE AND ANY
SETTLEMENT OF SUCH CLAIM, ACTION OR SUIT. PNC SHALL PAY ALL EXPENSES AND SATISFY
ALL JUDGMENTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND LITIGATION EXPENSES,
WHICH MAY BE INCURRED BY OR RENDERED AGAINST MOTIENT IN CONNECTION THEREWITH.


 


(C)           PNC SHALL IN NO EVENT BE LIABLE TO MOTIENT, AND PROVIDED THAT PNC
COMPLIES WITH THE PROVISIONS OF PARAGRAPH (A) OF THIS SECTION 3.6, MOTIENT SHALL
INDEMNIFY AND HOLD HARMLESS PNC AGAINST LOSS AND/OR LIABILITY FOR ANY OF THE
FOLLOWING, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 3.5(A).,


 

(1)           ANY INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF ANY OTHER ENTITY
FURNISHING PRODUCTS OR SERVICES, NOT AUTHORIZED BY PNC, WHICH ARE USED BY
MOTIENT IN CONNECTION WITH THE SERVICE THAT IS PROVIDED TO PNC; OR

 

(2)           ANY LOSS, LIABILITY, DAMAGE, OR EXPENSE CAUSED TO PNC AND/OR ITS
FACILITIES BY THE NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS OF MOTIENT AND BY ITS
EQUIPMENT AND/OR SERVICE VENDORS IN CONNECTION WITH THEIR PROVISION OF EQUIPMENT
OR SERVICES TO MOTIENT FOR THE SERVICE.

 


(D)           PNC SHALL IN NO EVENT BE LIABLE TO MOTIENT, AND MOTIENT SHALL,
WITHOUT LIMITATION, INDEMNIFY AND HOLD HARMLESS PNC AGAINST LOSS AND/OR
LIABILITY FOR INFRINGEMENT OF CURRENTLY FILED PATENTS, OR TRADEMARKS, OR
COPYRIGHTS ARISING FROM THE COMBINATION OR USE OF PNC-PROVIDED FACILITIES WITH
FACILITIES OR SERVICES PROVIDED BY MOTIENT OR ANY OTHER ENTITY ACTING ON
MOTIENT’S BEHALF OR AT MOTIENT’S REQUEST, INCLUDING MOTIENT’S SERVICE AND/OR
EQUIPMENT VENDORS.

 

--------------------------------------------------------------------------------


 


(E)           PNC SHALL PROMPTLY NOTIFY MOTIENT IN WRITING OF ANY CLAIM, ACTION
OR SUIT ASSERTED AGAINST PNC BASED UPON THE EVENTS SPECIFIED IN PARAGRAPHS (C)
AND (D) OF THIS SECTION 3.6 AND SHALL REASONABLY COOPERATE WITH MOTIENT IN THE
DEFENSE THEREOF. MOTIENT SHALL, AT ITS EXPENSE AND USING COUNSEL ACCEPTABLE TO
PNC, RESIST AND ASSUME RESPONSIBILITY FOR THE DEFENSE OF SUCH LITIGATION,
PROVIDED THAT PNC MAY, AT ITS SOLO EXPENSE, PARTICIPATE IN THE DEFENSE OF ANY
SUCH CLAIM, ACTION OR SUIT. MOTIENT SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE
AND ANY SETTLEMENT OF SUCH CLAIM, ACTION OR SUIT. MOTIENT SHALL PAY ALL EXPENSES
AND SATISFY ALL JUDGMENTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND LITIGATION
EXPENSES, WHICH MAY BE INCURRED BY OR RENDERED AGAINST PNC IN CONNECTION
THEREWITH.


 


(F)            INSURANCE: BOTH PARTIES SHALL MAINTAIN AT ALL TIMES DURING THE
TERM, INCLUDING ANY RENEWAL TERM, OF THIS AGREEMENT (I) WORKER’S COMPENSATION
INSURANCE AS PRESCRIBED BY THE LAW OF THE STATES) IN WHICH EITHER PARTY IS
LOCATED; (II) EMPLOYER’S LIABILITY INSURANCE WITH LIMITS OF AT LEAST $300,000
FOR EACH OCCURRENCE; (III) COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE IF THE
USE OF MOTOR VEHICLES IS REQUIRED, WITH LIMITS OF AT LEAST $1,000,000 COMBINED
SINGLE LIMIT FOR BODILY INJURY AND PROPERTY DAMAGE FOR EACH OCCURRENCE; (IV)
COMMERCIAL GENERAL LIABILITY (“CGL’) INSURANCE, INCLUDING BLANKET CONTRACTUAL
LIABILITY AND BROAD FORM PROPERTY DAMAGE, WITH LIMITS OF AT LEAST $1,000,000
COMBINED SINGLE LIMIT FOR BODILY INJURY AND PROPERTY DAMAGE FOR EACH OCCURRENCE;
AND (V) AND UMBRELLA EXCESS LIABILITY POLICY. ALL LIABILITY AND CGL INSURANCE
SHALL DESIGNATE MOTIENT AND ITS AFFILIATES AS AN ADDITIONAL INSURED. ALL SUCH
INSURANCE MUST BE PRIMARY AND REQUIRED TO RESPOND AND PAY PRIOR TO ANY OTHER
AVAILABLE COVERAGE, AND SHALL BE WITH AN INSURANCE CARRIER HAVING AN A.M. BEST
RATING OF AT LEAST A-VII.


 


3.7          FORCE MAJEURE:

 

Neither party shall be liable for any failure of performance due to causes
beyond its control, including, but not limited to, acts of God, fires, floods or
other catastrophes; national emergencies, insurrections, riots or wars; strikes,
lockouts, work stoppages or other labor difficulties; and any law, order,
regulation or other action of any governing authority or agency thereof.

 


ARTICLE FOUR
TERMINATION AND REMEDIES

 


4.1          TERMINATION BY MOTIENT:

 

Motient may suspend or terminate the provision of the Service hereunder to PNC
and/or terminate this Agreement without any liability of Motient to PNC or any
third party in the event of a default by PNC. PNC shall be deemed to be in
default under any of the following circumstances:

 


(A)           PNC FAILS TO PAY ALL UNDISPUTED CHARGES HEREUNDER, INCLUDING,
WITHOUT LIMITATION, ALL CHARGES BASED ON THE MINIMUM ANNUAL TAKE RATES, WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF NOTICE FROM MOTIENT THAT THE SAME ARE
OVERDUE;


 


(B)           ANY COURT, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER PNC FINDS THAT PNC’S USE OF THE SERVICE IS IN VIOLATION
OF ANY STATUTE OR LAW OR OF ANY ORDER, RULE OR REGULATION OF ANY COURT, AGENCY
OR GOVERNMENT AUTHORITY, AND SUCH VIOLATION IS NOT

 

--------------------------------------------------------------------------------


 


CORRECTED AS SOON, AS POSSIBLE, BUT IN NO EVENT MORE THAN THIRTY (30) DAYS AFTER
WRITTEN DEMAND THEREFOR IS RECEIVED BY PNC FROM MOTIENT;


 


(C)           THE USE OF THE SERVICE BY PNC, OR ITS CUSTOMERS, OR EQUIPMENT AND
FACILITIES PROVIDED BY PNC UNDER THIS AGREEMENT WHICH ARE NOT OPERATED IN
ACCORDANCE WITH MOTIENT’S PROCEDURES AS NOTIFIED TO PNC IN WRITING, INTERFERE
WITH THE SERVICE OR MOTIENT FACILITIES OR THE PROVISION OF THE SERVICE TO OTHER
OF MOTIENT’S CUSTOMERS, AND SUCH INTERFERENCE OR HARM IS NOT CORRECTED
IMMEDIATELY UPON THE WRITTEN DEMAND OF MOTIENT, OR, IF SUCH INTERFERENCE OR HARM
IS NOT SUSCEPTIBLE OF IMMEDIATE CURE, IF PNC DOES NOT IMMEDIATELY COMMENCE AND
DILIGENTLY WORK TO CORRECT SUCH INTERFERENCE AND HARM, WHICH MUST, IN ANY EVENT,
BE CORRECTED WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM MODEM; OR


 


(D)           PNC OR ANY OF PNC’S CUSTOMERS USES AN UNAUTHORIZED MOBILE TERMINAL
(I.E., A MOBILE TERMINAL THAT HAS NOT BEEN FCC TYPE APPROVED AND MOTIENT NETWORK
CERTIFIED) OR A MOBILE TERMINAL WHICH HAS BEEN MODIFIED WITHOUT THE PRIOR
APPROVAL OF MOTIENT, IN ANY CALL USING THE SERVICE, AND SUCH USE IS NOT STOPPED
WITHIN AS SOON AS REASONABLY POSSIBLE, BUT IN NO EVENT MORE THAN TWENTY FOUR
(24) HOURS AFTER WRITTEN DEMAND THEREFOR IS RECEIVED BY PNC FROM MOTIENT, OR IF
SUCH USE IS REPEATED BY PNC OR SUCH CUSTOMER AT ANY TIME AFTER SUCH 24-HOUR
PERIOD PROVIDED, HOWEVER, THAT PNC SHALL NOT BE DEEMED TO BE IN DEFAULT UNDER
THIS PARAGRAPH (D) IF PNC HAS TERMINATED OR AUTHORIZED THE TERMINATION OF SUCH
CUSTOMER’S USE OF THE SERVICE; OR


 


(E)           PNC MAKES AN UNAUTHORIZED ASSIGNMENT OF ITS RIGHTS, DUTIES AND/OR
OBLIGATIONS UNDER THIS AGREEMENT.


 


(F)            TERMINATION UNDER THIS SECTION 4.1 SHALL BE EFFECTIVE IMMEDIATELY
UPON RECEIPT BY PNC OF WRITTEN NOTICE OF DEFAULT, OR AT THE END OF SUCH PERIOD
AS MOTIENT MAY GRANT FOR CURE OF THE DEFAULT.


 


4.2          TERMINATION BY EITHER PARTY:

 

Either Motient or PNC (the “Terminating Party) may terminate this Agreement and
the use of the Service hereunder without any liability to the other or, in the
case. of a termination by Motient to any third party, if the other party (the
“Defaulting Party”) is in default of the provisions of this Agreement. For
purposes of this section 4.2, a default shall be any of the following:

 


(A)           THE DEFAULTING PARTY DISSOLVES OR LIQUIDATES, OR TRANSFERS ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANOTHER PERSON OR ENTITY OTHERWISE THAN AS
PERMITTED UNDER SECTION 5.2 OF THIS AGREEMENT; OR


 


(B)           THE DEFAULTING PARTY BECOMES THE SUBJECT OF VOLUNTARY OR
INVOLUNTARY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR LIQUIDATION PROCEEDINGS,
MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ADMITS IN WRITING ITS
INABILITY TO PAY ITS DEBTS AS THEY MATURE, OR A RECEIVER IS APPOINTED OR ANY OF
ITS ASSETS OR PROPERTIES, AND THE SAME IS NOT DISMISSED, VACATED, OR STAYED
WITHIN NINETY (90) DAYS; OR


 


(C)           THE DEFAULTING PARTY FAILS TO PERFORM OR OBSERVE IN ALL MATERIAL
RESPECTS AND IN A TIMELY MANNER ANY TERM, CONDITION, OR COVENANT TO BE PERFORMED
BY IT UNDER THIS AGREEMENT, THE BREACH OF WHICH IS NOT THE SUBJECT OF A SEPARATE
PROVISION IN THIS ARTICLE 4, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN
NOTICE DESCRIBING SUCH FAILURE IN REASONABLE DETAIL, PROVIDED, HOWEVER, THAT IF

 

--------------------------------------------------------------------------------


 


SUCH FAILURE IS NOT REASONABLY SUSCEPTIBLE OF CURE WITHIN THIRTY (30) DAYS, IT
SHALL NOT BE A BREACH HEREUNDER IF SUCH PARTY PROMPTLY COMMENCES AND DILIGENTLY
PURSUES A CURE, REASONABLY ACCEPTABLE TO THE TERMINATING PARTY, OF SUCH FAILURE;
OR


 


(D)           THE DEFAULTING PARTY PROVIDES ANY INFORMATION TO, OR MAKES ANY
REPRESENTATIONS OR WARRANTIES TO, THE OTHER IN CONNECTION WITH THE SERVICE, OR
OTHERWISE IN CONNECTION WITH ANY INFORMATION REQUIRED TO BE PROVIDED BY IT
HEREUNDER, WAS KNOWN BY THE DEFAULTING PARTY TO HAVE BEEN FALSE OR MISLEADING IN
ANY MATERIAL RESPECT AS OF THE DATE PROVIDED OR MADE.


 


(E)           TERMINATION UNDER THIS SECTION 4.2 SHALL BE EFFECTIVE IMMEDIATELY
UPON RECEIPT BY THE DEFAULTING PARTY OF WRITTEN NOTICE OF DEFAULT, OR AT THE END
OF SUCH PERIOD AS THE TERMINATING PARTY MAY GRANT THE CURE OF THE DEFAULT,


 


4.3          OTHER REMEDIES:

 


(A)           TERMINATION FOR DEFAULT:  IF THE PROVISION OF SERVICE UNDER THIS
AGREEMENT IS TERMINATED FOR DEFAULT, AS DESCRIBED IN SECTION 4.1 OR 4.2 OF THIS
AGREEMENT, THE TERMINATING PARTY SHALL BE ENTITLED TO EXERCISE ALL REMEDIES
WHICH MAYBE AVAILABLE TO IT, EITHER AT LAW OR IN EQUITY, OR BOTH.


 


(B)           OTHER TERMINATION:  UPON ANY TERMINATION OF THE AGREEMENT BY PNC
DUE TO MOTIENT’S DEFAULT IN ACCORDANCE WITH SECTION 4.2 ABOVE, MOTIENT PROMPTLY
SHALL REFUND OR RETURN TO PNC, AS APPROPRIATE, THE PREPAYMENTS DESCRIBED IN
SECTION 2.1 ABOVE AND/OR ALL DEPOSITS, LETTERS OF CREDIT AND OTHER FORMS OF
SECURITY PROVIDED BY PNC AND ANY SERVICE CREDIT BALANCE, LESS ONLY SUCH AMOUNTS
AS ARE DUE FOR USE OF THE SERVICE BEFORE TERMINATION AND SUCH OTHER AMOUNTS AS
MOTIENT REASONABLY SHALL DETERMINE ARE DUE AND OWING, OR WILL BECOME DUE AND
OWING, FROM PNC.


 


(C)           IMMEDIATE PAYMENT:  IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO MOTIENT UNDER THIS AGREEMENT OR OTHERWISE, MOTIENT MAY DEMAND
IMMEDIATE PAYMENT OF ALL UNDISPUTED AMOUNTS BILLED AND PAYABLE AT THE TIME OF
THE TERMINATION, AS WELL AS ANY OTHER AMOUNTS DUE HEREUNDER, (1) IF THE SERVICE
IS TERMINATED BY MOTIENT PURSUANT TO SECTION 4.1 OR 4.2 OF THIS AGREEMENT, (2)
IF PNC IS DELINQUENT IN THE PAYMENT OF ANY INVOICE BEYOND ANY APPLICABLE GRACE
PERIOD, OR (3) IF MOTIENT HAS REASON TO BELIEVE THAT PNC IS ABOUT TO CEASE
OPERATIONS OR GO OUT OF BUSINESS OR ABOUT TO SEEK PROTECTION UNDER ANY
APPLICABLE BANKRUPTCY OR REORGANIZATION LAWS.


 


(D)           ACTIONS UPON TERMINATION:  UPON TERMINATION OF THIS AGREEMENT FOR
ANY REASON, PNC SHALL PROMPTLY, BUT IN NO EVENT LATER THAN 30 DAYS AFTER
TERMINATION, REMOVE ALL OF ITS EQUIPMENT FROM MOTIENT’S FACILITY.


 


4.4          REGULATORY APPROVALS:

 

If (a) Motient fails to obtain and maintain all required and material FCC or
other government approvals for the provision of the Service in Motient’s
authorized territory as described in this Agreement or (b) a final order of the
FCC, or other government agency having jurisdiction, revoking or denying renewal
of the MSS authorization granted to Motient is issued and becomes effective, PNC
may, in its sole discretion, terminate this Agreement in its entirety or to the
extent or in the geographic areas where PNC’s use or provision of the Service is
affected by Motient’s failure or such final order. If PNC terminates this
Agreement in its entirety, then

Motient shall

 

--------------------------------------------------------------------------------


 

refund all PNC balances; if PNC terminates this Agreement in part, then Motient
shall refund a pro rata share of PNC balances corresponding to the terminated
portion of this Agreement.

 


ARTICLE FIVE
GENERAL

 


5.1          REPRESENTATIONS AND WARRANTIES:

 

Each party represents and warrants to the other that –

 


(A)           IT IS FULLY AUTHORIZED TO ENTER INTO AND PERFORM THIS AGREEMENT;
THIS AGREEMENT WHEN EXECUTED, WILL BE BINDING UPON IT; AND IT HAS MADE NO
MISREPRESENTATIONS TO THE OTHER PARTY IN CONNECTION WITH THE NEGOTIATION,
EXECUTION, OR PERFORMANCES OF THIS AGREEMENT; AND


 


(B)           THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT DOES NOT AND WILL
NOT VIOLATE ANY OTHER CONTRACT, OBLIGATION, OR INSTRUMENT TO WHICH IT IS A
PARTY, OR WHICH IS BINDING UPON IT, INCLUDING TERMS RELATING TO COVENANTS NOT TO
COMPETE AND CONFIDENTIALITY OBLIGATIONS.


 


5.2          ASSIGNMENT:


 


(A)           MOTIENT: MOTIENT SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT,
INCLUDING ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, WITHOUT CONSENT OF
PNC, TO SUCH PERSON OR ENTITY WHO SHALL FROM TIME TO TIME HOLD THE FCC LICENSE
PURSUANT TO WHICH THE SERVICE IS AUTHORIZED. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, MOTIENT MAY, WITHOUT PNC’S PRIOR CONSENT, ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO MOTIENT SATELLITE VENTURES LLC (OR ITS
SUCCESSOR) (“MSV”), PURSUANT TO THE TRANSFER BY MOTIENT OF ITS SATELLITE
COMMUNICATIONS BUSINESS, AS A WHOLE, TO MSV AS CONTEMPLATED BY THAT CERTAIN
ASSET SALE AGREEMENT, DATED JUNE 29, 2000, BY AND BETWEEN MOTIENT AND MSV; [*]
MOTIENT SHALL ALSO HAVE THE UNRESTRICTED RIGHT TO ASSIGN THIS AGREEMENT, OR ANY
OF ITS RIGHTS HEREUNDER, UPON WRITTEN NOTICE TO PNC, TO ANY LENDER AS COLLATERAL
SECURITY IN CONNECTION WITH ANY FINANCING ARRANGEMENT OF MOTIENT, PROVIDED THAT
MOTIENT SHALL REMAIN RESPONSIBLE FOR PERFORMANCE OF ITS RESPONSIBILITIES
HEREUNDER.


 


(B)           PNC:  PNC SHALL NOT ASSIGN ANY OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT TO ANY OTHER PERSON, FIRM, AGENCY, CORPORATION OR OTHER LEGAL
ENTITY, EXCEPT ITS AFFILIATES, WITHOUT THE PRIOR WRITTEN APPROVAL OF MOTIENT,
WHICH SHALL NOT UNREASONABLY BE WITHHELD, CONDITIONED, OR DELAYED.


 


5.3          SUCCESSORS AND ASSIGNS:

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted assigns. This Agreement is entered into
solely for the benefit of such parties. Nothing herein contained will be deemed
to create any third party beneficiaries or confer any benefit or rights on or to
any person not a party hereto, and no person not a party hereto shall be
entitled to enforce any provisions hereof or exercise any rights hereunder.

 

--------------------------------------------------------------------------------

* Confidential Information. Information has been redacted.

 

--------------------------------------------------------------------------------


 


5.4          NO THIRD PARTY BENEFICIARIES:

 

PNC shall be solely a value-added reseller of the Service purchased from
Motient, and the provision by Motient to PNC of the Service is not part of any
principal and agent relationship, employer and employee relationship, or joint
venture or partnership between Motient and PNC. This Agreement is entered into
solely for the benefit of Motient and PNC and is for the exclusive benefit of
such parties. Nothing contained in this Agreement will be deemed to create any
third party beneficiaries or confer any benefit or rights on or to any person
not a party hereto, and no person not a party hereto (including without
limitation customers, vendors, or creditors of PNC) shall be entitled to enforce
any provisions hereof or exercise any rights hereunder

 


5.5          NOTICES:

 


(A)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE GIVEN IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN AND EFFECTIVE (1) UPON
RECEIPT IF DELIVERED IN PERSON OR BY FACSIMILE, (2) ONE (1) DAY AFTER DEPOSIT
PREPAID WITH A NATIONAL OVERNIGHT EXPRESS DELIVERY SERVICE; OR (3) THREE (3)
DAYS AFTER DEPOSIT IN THE UNITED STATES CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED:


 

If to PNC:

 

Aether Systems, Inc.
11460 Cronridge Drive
Owings Mills, MD 21117

 

Attn:               Michael Pesto, Manager of Carrier Relations, Wireless
Services Division
Phone:            (410) 654-6400, x5297
Facsimile:       (410) 654-6554
Email:              mbpesto@aethersystems.com

 

If to Motient:

 

Motient Services Inc.
10802 Parkridge Boulevard
Reston, VA 20191-5416

 

Attention: Vice President, Corporate Account Sales
Attention:              Manager, Contracts
Facsimile: 703/758-6134
With a copy to the General Counsel, Motient, at the above address.

 


(B)           EACH PARTY MAY DESIGNATE BY NOTICE, DELIVERED AS DESCRIBED IN
PARAGRAPH (A) OF THIS SECTION 5.5, A NEW ADDRESS (OR SUBSTITUTE OR ADDITIONAL
PERSONS) TO WHICH ANY NOTICE, DEMAND, REQUEST OR COMMUNICATION MAY THEREAFTER BE
SO GIVEN, SERVED OR SENT.

 

--------------------------------------------------------------------------------


 


5.6          APPLICABLE LAW:

 

THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE CONSTRUED IN ACCORDANCE WITH AND SHALL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS THEREOF. PNC AGREES THAT ANY AND ALL CAUSES OF ACTION, WHETHER OR NOT
ARISING UNDER THIS AGREEMENT, BETWEEN THE PARTIES SHALL BE BROUGHT EXCLUSIVELY
IN THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA, OR IN THE U.S. DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA.

 


5.7          WAIVER AND SEVERABILITY:

 


(A)           NEITHER THE WAIVER BY EITHER OF THE PARTIES HERETO OF A BREACH OF
OR A DEFAULT UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, NOR THE FAILURE OF
EITHER OF THE PARTIES, ON ONE OR MORE OCCASIONS TO ENFORCE ANY OF THE PROVISIONS
OF THIS AGREEMENT OR TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL
THEREAFTER BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH OF DEFAULT OF A
SIMILAR NATURE, OR AS A WAIVER OF ANY PROVISIONS, RIGHTS, OR PRIVILEGES
HEREUNDER. ANY WAIVER UNDER THIS AGREEMENT MUST BE IN WRITING.


 


(B)           IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY AND UNENFORCEABILITY SHALL NOT
AFFECT ANY OTHER PROVISION OF THIS AGREEMENT, AND THE AGREEMENT SHALL BE
CONSTRUED AS THOUGH SUCH INVALID AND/OR UNENFORCEABLE PROVISION(S) HAD NEVER
BEEN CONTAINED HEREIN.


 


5.8          CONFIDENTIALITY:

 


(A)           EACH PARTY AGREES THAT IT WILL NOT DISCLOSE THE OTHER’S
CONFIDENTIAL INFORMATION AND TRADE SECRETS, INCLUDING BUT NOT LIMITED TO DATA,
SOFTWARE, DOCUMENTATION, CLIENT NAMES AND ADDRESSES, AND ALL OTHER PROPRIETARY
INFORMATION, TO PERSONS OTHER THAN ITS EMPLOYEES AND SUBCONTRACTORS WHO ARE
REQUIRED TO HAVE SUCH INFORMATION FOR THE FURTHERANCE OF THE PURPOSES OF THIS
AGREEMENT PROVIDED THAT SUCH EMPLOYEES AND SUBCONTRACTORS MUST BE BOUND BY AN
OBLIGATION OF CONFIDENTIALITY THAT IS NO LESS RESTRICTIVE THAT THAT CONTAINED IN
THIS AGREEMENT. EACH PARTY SHALL TAKE ALL STEPS REASONABLY NECESSARY TO PROTECT
THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY FROM UNAUTHORIZED DISCLOSURE.
THIS OBLIGATION OF CONFIDENTIALITY SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT. UPON TERMINATION OF THIS AGREEMENT, THE RECEIVING PARTY SHALL RETURN
OR DESTROY THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION, AT THE REQUEST OF
THE DISCLOSING PARTY.


 


(B)           NOTHING IN THIS AGREEMENT SHALL CAUSE EITHER PARTY TO HAVE ANY
RIGHTS OR LICENSES IN ANY INVENTIONS, PATENTS, TRADE SECRETS, TRADEMARKS END/OR
COPYRIGHTS OF THE OTHER RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


5.9          MODIFICATION:


 

No amendment or modification to this Agreement shall be valid unless made in
writing and signed by the authorized representatives of the parties. As to
Motient, the “authorized representatives” means both Motient’s (a) General
Counsel and (b) Chief Executive Officer, President, or any Vice President.

 

--------------------------------------------------------------------------------


 


5.10        HEADINGS:

 

The headings and numbering of paragraphs in this Agreement are for convenience
only and shall not be construed to define or limit any of the terms herein or
affect the meaning of interpretation hereof.

 


5.11        ENTIRE AGREEMENT:

 

This Agreement, including all Appendices hereto, constitutes the entire
agreement between the parties hereto and supersedes all prior oral or written
agreements, representations, statements, negotiations, understandings,
proposals, and undertakings with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS PRIVATE NETWORK SATELLITE
SERVICES AGREEMENT, EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE.

 

--------------------------------------------------------------------------------


 

MOTIENT SERVICES INC.

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

AETHER SYSTEMS,INC.

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Service Level Commitments and Escalation Procedures

 

Operations and Maintenance Responsibility - Motient will be responsible for
providing the appropriate power and bandwidth to support Aether authorized
carriers. All Aether carriers will be documented by Motient approved Carrier
Transmission Authorization forms. Motient will provide an RF system availability
(includes ground system and satellite) of 99.98% In the event that it becomes
necessary to schedule downtime for the satellite or the RF ground system, Aether
will be notified at least 24 hours in advance. In most cases, scheduled downtime
will take place on a Sunday morning between the hours of 0200L to 0600L (ET). If
24 hour advanced notification is not possible, Aether will be notified as soon
as possible before the event. Unscheduled outage information will be passed to
the on duty Aether technician as it becomes available.

 

Motient is responsible for operating and maintaining all RF/IF equipment and
cabling from the 70 MHz Input/Output ports on the back of ti LES equipment racks
out through the Ku and L-Band Satellite RF systems. Aether is responsible for
operating and maintaining all equipment and cabling prior to this juncture.

 

Escalation - Normally all questions/problems will be referred to the on duty
Satellite/RF Operations Technician. The on duty technician is responsible for
providing the first level of operations and maintenance support and for;
escalating problems within Motient. This includes providing information back to
the Aether on duty technician. If resolution is not achieved within 15 minutes,
the problem will be escalated W the following order:

 

On Duty Satellite/RF Operations Technician

 

[*]

 

[*]

Satellite/RF Operations Lead Technician

 

[*]

 

[*]

Satellite/RF Operations Manager

 

[*]

 

[*]

VP, Operations

 

[*]

 

[*]

 

All routine information about events that affect Aether systems/traffic will
normally flow from the on duty Motient Satellite/RF Operation Technician to the
on duty Aether technician.

 

--------------------------------------------------------------------------------

* Confidential information. Information has been redacted.

.

--------------------------------------------------------------------------------